        Case 2:19-cv-00016-RWS Document 74 Filed 11/23/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

CONTINENTAL CASUALTY COMPANY
AND VALLEY FORGE INSURANCE
COMPANY,
                                                    CASE NO.:
             Plaintiffs,                            2:19-CV-00016-RWS

v.

WINDER LABORATORIES, LLC,
STEVEN PRESSMAN, AND
CONCORDIA PHARMACEUTICALS, S.A.R.L.

          Defendants.
____________________________________/

              PLAINTIFFS’ MOTION FOR REIMBURSEMENT

      Plaintiffs Continental Casualty Company (“CCC”) and Valley Forge

Insurance Company (“VFI”) (collectively, the “Insurers”) hereby move for

reimbursement of defense fees and costs incurred and paid on behalf of Winder

Laboratories, LLC and Steven Pressman (collectively, “Winder”) in defense of the

underlying lawsuit, Concordia v. Winder, et al., Civ. Action 2:16-cv-4-RWS, N.D.

Ga. (the “Underlying Lawsuit”) pursuant to Federal Rule of Civil Procedure 56

because there is no genuine dispute of material fact that the Insurers are entitled to

the costs they paid on behalf of Winder in the Underlying Lawsuit.
        Case 2:19-cv-00016-RWS Document 74 Filed 11/23/20 Page 2 of 8




      1.     On June 17, 2020, this Court issued an Order granting Plaintiffs’

Motion for Judgment on the Pleadings, determining that the Insurers do not have a

duty to defend or indemnify Winder against the operative, Fourth Amended

Complaint (“FAC”) in the Underlying Lawsuit. (Doc. 54)

      2.     On September 2, 2020, this Court reaffirmed its decision and denied

Winder’s Motion for Reconsideration of the June 17, 2020 Order, encouraging the

parties to confer in an effort to resolve any remaining dispute regarding the

reimbursement of defense fees and costs issue. (Doc. 65)

      3.     The Insurers have attempted to resolve this reimbursement issue with

Winder, but Winder has refused to entertain any settlement discussions or

mediation.   (See Exhibit A, E-Mails with Winder’s counsel). Therefore, the

Insurers have been forced to bring this Motion for Reimbursement to recover the

defense fees and costs incurred and paid on behalf of Winder in defense of the

Underlying Lawsuit.

      4.     An insurer is permitted to seek reimbursement of defense costs for

uncovered claims “where the insurer (1) timely and explicitly reserves its right to

recoup the costs; and (2) provides specific and adequate notice of the possibility of

reimbursement.” Ill. Union Ins. Co. v. NRI Constr., Inc., 846 F. Supp. 2d 1366,

1374 (N.D. Ga. 2012).

                                         2
        Case 2:19-cv-00016-RWS Document 74 Filed 11/23/20 Page 3 of 8




      5.     The Insurers issued reservation of rights letters to Winder on February

19, 2016, April 17, 2017, December 13, 2017, and July 31, 2018, expressly

reserving their right to seek reimbursement of defense fees and costs incurred on

behalf of Winder in the Underlying Lawsuit. Copies of the foregoing reservation

of rights letters are attached as Exhibit H to the Complaint (Doc. 1-8).

      6.     Winder accepted the defense of the Underlying Lawsuit offered in the

reservation of rights letters, and did not object to the Insurers’ reservation of the

right to seek reimbursement of defense fees and costs that the Insurers incurred on

behalf of Winder in the Underlying Lawsuit. Attached as Exhibit B is a copy of

Winder’s signed Acknowledgement of the Insurers’ reservation of rights letters.

      7.     Now that this Court has twice ruled that the Insurers do not owe a

duty to defend the Underlying Action, it would be inequitable for Winder to retain

the benefits of the defense without repayment of the defense fees and costs to VFI.

Winder received the benefit of a defense they were not paying for and were aware,

from the Insurers’ reservation of rights letters, that VFI claimed a right to

reimbursement if it was determined VFI owed no duty to defend Winder in the

Underlying Lawsuit. (Doc. 1-8).

       8.    There have been no substantive changes to the underlying allegations

throughout the life of the Underlying Lawsuit. Instead, the Underlying Lawsuit

                                          3
        Case 2:19-cv-00016-RWS Document 74 Filed 11/23/20 Page 4 of 8




has always been about the failure of Winder’s products to conform to the

statements of quality, which this Court has held does not trigger the duty to defend.

      9.     In the alternative, while the Insurers contend that they never owed a

duty to defend the Underlying Lawsuit, the Insurers contend that, at a minimum,

they are entitled to reimbursement of all defense costs that they have paid since the

March 15, 2017 order on Winder’s Motion to Dismiss in the Underlying Lawsuit

(the “2017 Motion to Dismiss”), which dismissed numerous claims involving

allegations that Winder improperly copied its competitors labels. (See Exhibit D,

March 15, 2017 Motion to Dismiss Order (Doc. 78) in Underlying Lawsuit).

Further, the latest date upon which any allegations in the Underlying Lawsuit was

dismissed was on September 28, 2018, and there can be no reasonable trigger for

coverage after that date. (Doc. 1-7, Ex. G to Compl., September 28, 2018 Motion

to Dismiss Order (Doc. 220) in Underlying Lawsuit).

     10.     VFI has incurred and paid $2,701,734.64 in fees and costs on behalf

of Winder in defense of the Underlying Lawsuit. (See Exhibit E, Affidavit of

Harbinder Johal of VFI). Further, the charts attached as Exhibit F provides a

summary of the fees and costs and prejudgment interest incurred by VFI from each




                                         4
        Case 2:19-cv-00016-RWS Document 74 Filed 11/23/20 Page 5 of 8




of the underlying complaints and March 15, 2017 and September 28, 2018 Motion

to Dismiss Orders in the Underlying Lawsuit. (See Ex. F.)1

      11.   Because VFI paid the fees and costs on behalf of Winder, they are

presumptively reasonable. See, e.g., Cincinatti Ins. Co. v. Grande Pointe, LLC, 501

F.Supp.2d 1145, 1172 (E.D. Tenn. 2007); Am. Serv. Ins. Co. v. China Ocean

Shipping Co. (Americas) Inc., 402 Ill.App.3d 513, 932 N.E.2d 8 (1st Dist. 2010).

      12.   VFI is additionally entitled to prejudgment interest per annum starting

from when each invoice was paid. See, e.g. Allstate Ins. Co. v. Palterovich, 653 F.

Supp. 2d 1306, 1330 (S.D. Fla. 2009) (“Plaintiffs are due prejudgment interest for

each payment they made to Defendants beginning on the date of each loss, or in

other words, on the date that each payment occurred.”); Caterpillar, Inc. v. Century

Indem. Co., 2011 WL 488935, *12 (Ill. Ct. App. 3rd Dist. February 1, 2011).

“Under Georgia law, if a sum is liquidated, pre-judgment interest accrues from the

date of demand at a rate of 7 percent per annum.” S.E.C. v. Price, 108 F. Supp. 3d

1342, 1348 (N.D. Ga. 2010) (“Where a contract does not specify an interest rate,

‘pre-judgment interest accrues from the date of demand at a rate of 7 percent per

annum.’”); Sec. & Exch. Comm'n v. Price, No. 1:12-CV-2296-TCB, 2015 WL
1
  The Insurers have prepared Exhibit F as a courtesy to the Court to summarize the
voluminous invoices submitted by Winder for the defense of the Underlying
Lawsuit, which number almost 700 pages. If the Court would like copies of the
invoices, the Insurers are pleased to provide them.
                                          5
       Case 2:19-cv-00016-RWS Document 74 Filed 11/23/20 Page 6 of 8




11199064, at *5 (N.D. Ga. June 9, 2015); Great Am. Ins. Co. v. Int’l Inc. Co., 753

F.Supp. 357, 364 (M.D. Ga. 1990); O.C.G.A. § 7–4–2 (2020).

      13.   VFI has incurred a total of $480,919.56 in prejudgment interest at a

rate of 7% per annum. (See Exs. E & F). Exhibit F provides a summary of the

prejudgment interest incurred by VFI from each of the underlying complaints and

March 15, 2017 and September 28, 2018 Motion to Dismiss Orders in the

Underlying Lawsuit. (Id.)

      WHEREFORE, the Insurers request that the Court enter a final judgment

ordering Winder to pay VFI, the following amounts:

      a. $2,701,734.64 for defense fees and costs incurred and paid on behalf of

      Winder in the Underlying Lawsuit or an amount of defense fees and costs

      the court deems just and proper; and

      b. $480,919.56 for prejudgment interest or an amount of prejudgment

      interest the court deems just and proper.

Dated: November 23, 2020.

                                        Respectfully submitted,


                                        /s/ Maxwell R. Jones
                                        Maxwell R. Jones
                                        Georgia Bar No. 451289
                                        Dentons US LLP
                                        303 Peachtree St NE, Suite 5300
                                         6
Case 2:19-cv-00016-RWS Document 74 Filed 11/23/20 Page 7 of 8




                             Atlanta, Georgia 30308
                             max.jones@dentons.com
                             T: (404)-527-4000

                             Kathryn M. Guinn
                             GA Bar No. 160785
                             Dentons US LLP
                             1400 Wewatta Street, Suite 700
                             Denver, CO 80202
                             katy.guinn@Dentons.com
                             T: (303) 634-4000

                             Pro Hac Vice:
                             Julie K. Linhart
                             Florida Bar No. 0571601
                             CNA Coverage Litigation Group
                             4631 Woodland Corporate Blvd.
                             Suite 315
                             Tampa, Florida 33614
                             Telephone: (813) 880-5165
                             Direct Line: (813) 880-5168
                             Facsimile: (312) 260-6859
                             Primary Email:
                             Julie.Linhart@cna.com;
                             Secondary Email:
                             donna.matesa@cna.com

                             Attorneys for Valley Forge
                             Insurance Company and
                             Continental Casualty Company




                             7
        Case 2:19-cv-00016-RWS Document 74 Filed 11/23/20 Page 8 of 8




      CERTIFICATE OF TYPE LIMITATIONS AND COMPLIANCE

      I HEREBY CERTIFY that the foregoing was prepared using 14-point Times

New Roman font and prepared in compliance with ND Ga L.R. 7.1.


                                              /s/ Maxwell R. Jones
                                             Maxwell R. Jones


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been filed with the

Clerk of the Court using the CM/ECF System, which will send notice of electronic

filing to the all counsel of record on this 23rd day of November, 2020.


                                              /s/ Maxwell R. Jones
                                             Maxwell R. Jones




                                         8
